 Case 17-10200         Doc 118       Filed 10/20/20 Entered 10/20/20 13:56:04                 Desc Main
                                      Document     Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                    WESTERN DISTRICT OF TENNESSEE, EASTERN DIVISION

IN RE:                                                            Chapter 13 Case No. 17-10200
Quintessa Stewart
DEBTOR(S)

        MOTION TO COMPEL MORTGAGE COMPANY TO PROVIDE AN ACCOUNTING
                            AND PAYMENT HISTORY

        Comes now the Debtor, by and through the attorney of record, C. Jerome Teel, Jr., and moves the
Court for an order to compel Nationstar Mortgage LLC dba Mr. Cooper (“Nationstar”) to provide an
accounting and payment history.
In support of said motion, the Debtor would show unto the Court as follows:
        1. The Debtor filed for relief under Chapter 13 of the Bankruptcy Code on January 30, 2017.
        2. Nationstar has a mortgage lien on the Debtor’s real property located at 300 Greenview Circle,
Bolivar, Tennessee. The claim of Nationstar is being paid in a long-term debt class.
        3. The Debtor was given verbal notification by Nationstar that its internal records reflect an
arrearage of approximately $5,900.00.
        4. Nationstar is included in the Debtor’s plan for disbursement of the monthly mortgage payment,
plus an arrearage claim disbursement. The trustee’s records reflect that the post-petition ongoing payments
are current, and that the arrears claim balance is approximately $600.00. Based on recent documentation
from Nationstar, it appears the plan disbursements by the Trustee are being applied incorrectly. Debtor’s
counsel has been unsuccessful in obtaining additional information regarding the application of payments.
        5. The Debtor requests an order compelling Nationstar to provide an accounting and payment history
in order to verify that the payments are being applied properly. Specifically, the Debtor requests that
Nationstar provide an accounting of payments received from the trustee, the Debtor’s escrow account and
any suspension account maintained by Nationstar regarding the Debtor’s loan.
        Debtor Moves:
        1. For a service of process on all appropriate parties, and for a hearing to be scheduled at a time
convenient for the Court;
        2. For an order compelling Nationstar to provide an accounting and payment history to the
Debtor and Debtor’s counsel, within 30 days from the date of the order. Specifically, an accounting for
application of the ongoing mortgage disbursement paid by the Chapter 13 Trustee post-petition and the
arrearage payments made by the Chapter 13 Trustee as well as the escrow account and suspense
account.
 Case 17-10200         Doc 118       Filed 10/20/20 Entered 10/20/20 13:56:04                 Desc Main
                                      Document     Page 2 of 2




        Respectfully submitted this 20th day of October, 2020.

                                                  TEEL & MARONEY PLC

                                                  /s/ C. Jerome Teel, Jr.
                                                  C. Jerome Teel, Jr. (#016310)
                                                  Attorney for Debtor
                                                  425 E. Baltimore St
                                                  Jackson, TN 38301
                                                  Phone: (731) 424-3315
                                                  Jerome@tennesseefirm.com




                                      CERTIFICATE OF SERVICE

        I, C. Jerome Teel, Jr., do hereby certify that a true and exact copy of the foregoing motion has been
served on the following, via mail or email, this 20th day of October, 2020:
 debtor, 300 Greenview Circle, Bolivar, TN 38008
 Chapter 13 Trustee, via email
 Nationstar Mortgage LLC, PO Box 619096, Dallas, Texas 75261-9741
 Nationstar Mortgage LLC dba Mr. Cooper, 8950 Cypress Walters Blvd, Coppell, TX 75019
 Rubin Lublin LLC, Attn. Natalie Brown, 119 S. Main St., Ste 500, Memphis, TN 38103



                                                  /s/ C. Jerome Teel, Jr.
                                                  C. Jerome Teel, Jr. (#016310)
                                                  425 E. Baltimore Street
                                                  Jackson, TN 38301
                                                  Phone: (731) 424-3315



(bbk)
